DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           ERNEST P. RICCI,
                              Appellant,

                                     v.

                     VENTURES TRUST 2013-1-H-R
               by MCM CAPITAL PARTNERS, LLC, its trustee,
                              Appellee.

                               No. 4D18-2962

                            [October 10, 2019]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Senior Judge; L.T. Case
No. CACE13007175.

   Ernest P. Ricci, North Kingston, RI, pro se.

    Richard S. McIver and H. Michael Muniz of Kass Shuler, P.A., Tampa,
for appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.